 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GREGORY BOWMAN,                             Case No. CV 19-0184 RGK (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   STATE OF CALIFORNIA,                        RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
19   The time for filing objections to the Report and Recommendation has passed, and no
20   objections have been received. Accordingly, the Court accepts and adopts the
21   findings, conclusions, and recommendations of the Magistrate Judge.
22          IT IS ORDERED that the Petition is denied, and Judgment shall be entered
23   dismissing this action with prejudice.
24

25   DATED: September 27, 2019
26
                                              R. GARY KLAUSNER
27                                            UNITED STATES DISTRICT JUDGE
28
